Appeal from an order of the Family Court, Schenectady County, entered April 7, 1976, which found the appellant to have abandoned his natural child within the meaning of section 111 of the Domestic Relations Law and ordered the Schenectady County Probation Department to make an investigation of petitioner pursuant to section 116 of the Domestic Relations Law. The facts are set forth in detail in the decision of the Family Court. Suffice it to observe that the record clearly supports the factual finding of abandonment by the appellant. Order affirmed, with costs. Koreman, P. J., Sweeney, Mahoney, Main and Herlihy, JJ., concur.